Bokum v Sera Sec. Servs., LLC (2018 NY Slip Op 07044)





Bokum v Sera Sec. Servs., LLC


2018 NY Slip Op 07044


Decided on October 23, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2018

Renwick, J.P., Richter, Kahn, Gesmer, Singh, JJ.


7409 300083/16

[*1]Fatouma Bokum, Plaintiff-Respondent,
vSera Security Services, LLC, et al., Defendants-Appellants.


Rubin, Fiorella & Friedman LLP, New York (Leila Cardo of counsel), for appellants.
Budin, Reisman, Kupferberg & Bernstein, LLP, New York (Gregory C. McMahon of counsel), for respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered on or about October 13, 2017, which granted plaintiff's motion for summary judgment on liability, and dismissed defendants' affirmative defense of comparative negligence, unanimously affirmed, without costs.
The court properly granted plaintiff's motion for summary judgment on the issue of defendants' liability. Plaintiff's affidavit indicated that she was crossing the street in the crosswalk with a green light, when she was struck by defendants' vehicle. The defendant driver's affidavit did not dispute these facts, and the police accident report stated that the driver mistakenly believed that he had the right of way. This evidence demonstrated defendants' negligence as a matter of law.
Defendants' argument that there is an issue of fact as to plaintiff's comparative negligence goes to damages and is not a defense to plaintiff's prima facie case (see Rodriguez v City of New York, 31 NY3d 312, 317-319 [2018]). In any event, defendants failed to raise a triable issue of fact regarding plaintiff's comparative negligence as to damages.
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2018
CLERK